Concurring Opinion.
GOODE, J.
We are to distinguish in this case between the two purposes for which the house of refuge in the city of St. Louis may be used, according to the act creating it, namely:
First. To reclaim neglected, vicious or abandoned children from a bad life or evil influences.
Second. For the confinement of males under sixteen years of age, and females under'fourteen years, who have been *633convicted of some offense for which they might be imprisoned in the workhouse or county jail, in which cases, in the discretion of the court imposing the sentence, they may be placed in the house of refuge.
The object to be attained in the first class of cases is purely reformatory, while in the second it is at least partially punitory and the procedure to be followed is different in the two classes. The mode of confining a child who has been neglected or has no proper parental control, is prescribed by sections 3 and 4, article 21, volume 2, of the Revised Statutes of 1899, and the procedure for committing those who have been convicted of an offense by section 6 of said article.
When a child has been committed to the house of refuge on account of an offense against the criminal law or the, ordinances of the city of St. Louis, he is entitled to the same constitutional rights and guaranties that other convicts are, one of which is that the restraint of his liberty shall be of certain instead of uncertain duration. But section 6, which leaves the commitment to the discretion of the court or magistrate trying the case, expressly provides that the commitment shall not be for a specific term and that the minor may be discharged under the provisions of the preceding section; to-wit, section 5, which authorizes a discharge by the mayor in certain contingencies, or by the board of managers of the institution. The effect of the provisions of section 5 is to permit the keeping of a child in the house of refuge until he attains his majority, unless the mayor or board of managers see fit, in their discretion, to discharge him sooner.
A minor may be sent to the house for the most trivial offense, such as the violation of an insignificant city ordinance. He may be usually a good and well-meaning child and have excellent home influences; but according to this statute he may be deprived of those home influences and kept within the institution until he is twenty-one years of age, although it may be years before he reaches that age. Such a law, in my opinion, *634is undoubtedly unconstitutional and utterly void because it imposes an unusual punishment, a punishment at once capricious and unjust — one which may be altogether disproportionate to the offense and ruinous to the offender — one, too, inconsistent with the general punitive system of the State. The statute is within the reasoning of this court in In re Jilz, 3 Mo. App. 243, and State v. Thomas, 10 Mo. App. 24, and of the Supreme Court in State v. Buchardt, 144 Mo. 83, and void for the reasons assigned in those decisions.
In the case of People ex rel. Bradley v. Illinois State Reformatory, 148 Ill. 413, the Supreme Court of Illinois construed the law relating to the state reformatory of that commonwealth, which was assailed on the ground that it permitted a convict to be imprisoned in the reformatory for an indefinite period, but that statute contained this provision:
“The term of such imprisonment of every person so convicted and sentenced shall be terminated by the board of managers of the reformatory as authorized by this act. But such imprisonment shall not exceed the maximum term provided by law for the crime for which the prisoner was convicted and sentenced.”
It was ruled that on account of the last clause, the confinement in the reformatory could not be for an indefinite period, notwithstanding the statute provided that the court inflicting the sentence should not fix a limit of imprisonment, because the law itself fixed the limit at the maximum term for which the prisoner might be sentenced. No saving clause of that hind is found in the section in regard to commitment to the St. Louis House of Refuge after conviction for an offense; but it is expressly enacted without more, that the convict shall not be committed for a specified term, but may.be discharged at any time by the board of managers or mayor on contingencies provided in the preceding section. An examination of the original act creating the house of refuge, which is to be found in the Session Acts of 1855, enforces *635the view that an offender is to be restrained of his liberty in that house indefinitely at the discretion of the board of managers until he reaches his majority. Section 3 of said act reads as follows:
“All males under sixteen and females under fourteen years of age, who shall, under existing laws of the State of Missouri,'or ordinances of the city of St. Louis, or such as may hereafter be enacted or passed, be liable for confinement in the workhouse of St. Louis city, the county jail of St. Louis county, ,or the penitentiary of the State of Missouri, may, at the discretion of the court or magistrate giving sentence, be placed in the said house of refuge, and, when so placed, shall be, until reaching the age of twenty-one years, under the exclusive control of the managers of said house of refuge, according to the regulations hereinafter provided.”
Such a law is wholly inconsistent with the spirit of our institutions, with the rights of citizens, and with the Constitution itself, which requires uniform punishment for offenses throughout the State and punishment of no unusual character. The result is that there can be no lawful commitment to the house of refuge for the commission of a .crime, because the statute which undertakes to authorize it is void for requiring the confinement to be for an unreasonable and uncertain period.
In my opinion, there is no legislation on our statute books by which this prisoner is entitled to be discharged if it is ruled that his original commitment to the house of refuge was lawful and valid. The legislative purpose was to separate, in some measure, the punishments inflicted by the St. Louis Court of Criminal Correction, by imprisonment in the house of refuge, workhouse and jail, from the general scheme of criminal punishment throughout the State, and it was especially intended to detach them from the effect of those statutes which allow convicts to be discharged under the insolvent act or by being credited with one dollar a day for such *636time as they are kept at labor; for it is provided by section 24 of article 18, volume 2 of the Revised Statutes of 1899, that no person convicted in the court of criminal correction or in the St. Louis Circuit Court, of a misdemeanor under , the laws of the State and sentenced to the payment of a fine and costs, shall be allowed the benefit of the provisions of any act for the relief of insolvent debtors, and by section 33 of the same article, that every person committed to the workhouse, or other place of imprisonment provided by the city of St. Louis, by the court of criminal correction, shall be put to hard labor at such work as his or her health will permit, and shall be allowed for his or her work at the rate of fifty cents a day; but that the imprisonment for the non-payment of the fine shall not exceed six months.
Sections 2685, 2686, 2384 and 1791, and other sections in relation to working prisoners on public work and on roads, all contain clauses and provisions which show, in my opinion, that they never were intended to cover minors confined in the house of refuge and can not be applied to such minors without an ingenious construction which enlarges their letter and spirit; they only apply to instances where a sentence for a certain term is directed. Neither is section 2381, which relates to felonies and the reform school, in point.
The undoubted purpose of the Legislature was to have minors confined in the house of refuge, held until they attained their majority, unless the mayor or board of managers see proper to discharge them sooner, without any regard to the methods provided by which other convicts may be discharged under the insolvent laws or statutes allowing them credit for their labor at the rate of one dollar a day.
The result is that we have an omitted case; the Legislature has enacted a law for the confinement of minors convicted of misdemeanors, in the house of refuge, which is unconstitutional because the imprisonment is permitted for no definite period. We can not read into that act, or substitute for it, *637another clause that they may be confined for a definite period. The Legislature has also failed to provide any mode by which prisoners, confined there under sentence, may be discharged on account of their labor, unless the fifty-eents-a-day clause applies to the house of refuge, and I think it does not. Moreover, that statute seems to be void because different from the law in force in the rest of the State in regard to the amount of the credit. State v. Buchardt, supra.
Be that as it may, it is very clear that the statute, under which the petitioner was sentenced to the house of refuge, is unconstitutional because it provides for no definite term and there is no other statute authorizing his imprisonment there. Eor these reasons I think he is entitled to be discharged. If the law as thus viewed is a hardship and precludes the confinement of minors in the house of refuge when they have been found guilty of misdemeanors, the Legislature should deal with the matter by an amendment.
Considering the form of the commitment, I do not think we can sentence the petitioner to imprisonment in the city jail or workhouse under section 3615 of the Habeas Corpus Act, and concur, for the reasons above stated, in the judgment discharging him from custody.